Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered May 31, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the court’s refusal to charge the jury in the particular words requested by his counsel in regard to the definition of ownership of property. We reject this contention. The court’s charge included the material legal principles applicable to the case (see, CPL 300.10 [2]) and as a whole adequately conveyed to the jury the correct rules to be applied in arriving at its decision (see, People v Canty, 60 NY2d 830, 832; People v Woods, 41 NY2d 279, 283; People v Russell, 266 NY 147, 153).
*791While some of the prosecutor’s comments in referring to the defendant were less than proper, they were not prejudicial when viewed in the light of the overwhelming evidence against the defendant (cf., People v Galloway, 54 NY2d 396, 401; People v Brosnan, 32 NY2d 254; People v Kingston, 8 NY2d 384). Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.